DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of April 21, 2020.  Claims 1-11 are presented for examination, with Claim 1 being the only one in independent form.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “a forward bias voltage detection circuit connected between the LED power port and the driving circuit, wherein the forward bias voltage detection circuit comprises a test current output module and a voltage feedback module, the test current output module is configured to output a test current to the LED power port, and the voltage feedback module is configured to output a detection signal according to a voltage parameter of the LED power port; and a controller for receiving the detection signal, obtaining a barrier potential parameter of an LED lamp according to the detection signal, and switching a power output mode of the driving circuit according to the barrier potential parameter,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 2-11 are also allowable at least due to their dependencies from Claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Patent Publication No. 2012/0286694 (“Elder”) relates to a method of power and temperature control for high brightness LEDs.  See Fig. 6, in particular.
	U.S. Patent No. 10,531,532 (“Fang”) relates to setting current error reduction for LED driver circuits.
	WO2009/009573A2 (“Dake”) relates to a system for regulation of LEDs.  See Fig. 2, in particular.
	WO2019/096626 (“Egle”) relates to an operating circuit for LEDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844